DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "said epitaxial layer” in l. 10.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-19 are similarly rejected due to their dependence on claim 1.  
Claim 11 recites the limitation "said carrier gas” in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "said plurality of precursors” in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the basal stacking faults” in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 16 recites “on-axis semipolar [11-22] gallium nitride” in l. 3.  It is unclear whether this refers to the same or a different “semi-polar gallium nitride” as recited in claim 1.  
The use of the term “about” in claims 3-7, 9, and 11 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about" is permissible since it permits some tolerance, and therefore encompasses values on either side of the claimed value or number.  In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954).  However, applicants have not clearly exemplified the amounts above and below the claimed values which may be encompassed by the use of the word “about.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to G. Zhao, et al. publication entitled "Anisotropic structural and optical properties of semi-polar (11-22) GaN grown on m-plane sapphire using double AlN buffer layers," Scientific Reports, Vol. 6, No. 20787, pp. 1-10, February 10, 2016 (hereinafter “Zhao”) in view of U.S. Patent Appl. Publ. No. 2014/0353685 to Soukhoveev, et al. (“Soukhoveev”). 
Regarding claim 1, Zhao teaches a method for growing a semi-polar gallium nitride epitaxial layer (see, e.g., the Abstract, Figs. 1-6, and entire reference), the method comprising the steps of:
cleaning a plurality of m-sapphire substrates to remove contamination from said plurality of m-sapphire substrates (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach that a plurality of semi-polar (11-22) GaN epilayers were grown on m-plane sapphire substrates by metal-organic chemical vapor deposition (MOCVD) by initially cleaning the substrate surface in a hydrogen atmosphere);
growing a layer of a semi-polar gallium nitride epitaxial layer on said plurality of m-sapphire substrates (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach that a plurality of semi-polar (11-22) GaN epilayers were grown on m-plane sapphire substrates) further being comprised of:
depositing a nucleation layer on said at least one m-sapphire substrate to reduce an interfacial stress between said epitaxial layer and said at least one m-sapphire substrate (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach the deposition of an AlN buffer layer on the m-plane sapphire substrate which necessarily reduces the interfacial stress between the GaN epitaxial layer and the m-plane sapphire substrate); and
depositing a layer of an undoped gallium nitride on said at least one m-plane sapphire substrate (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach depositing an undoped GaN layer onto the m-plane sapphire substrate).  
Zhao does not explicitly teach the step of nitridating for initiating growth sequence by diffusing at least one layer of ammonia (NH3) gas into at least one m-sapphire substrate and the step of growing a film stack of an aluminum nitride and a gallium nitride to initiate growth of said semi-polar gallium nitride multi-layer, wherein said semi-polar gallium nitride epitaxial layer is grown by inserting a plurality of aluminum nitride and gallium nitride multi-layers for improving at least one parameter.  However, in Fig. 2 and ¶¶[0016]-[0039] as well as elsewhere throughout the entire reference Soukhoveev teaches an analogous method of depositing a high quality GaN epitaxial layer (150) onto an m-plane sapphire substrate (110) through the incorporation of a nucleation layer (120) and a periodic epi-structure (140).  In ¶[0027] Soukhoveev specifically teaches that the nucleation layer may include a modification of the substrate top surface achieved by nitridizing under flowing ammonia gas.  Then in ¶¶[0031]-[0033] and ¶[0037] Soukhoveev further teaches that the periodic epi-structure (140) is formed from alternating Group III-nitride layers (a) and (b) having dissimilar compositions with, in one embodiment, layer (a) being comprised of Al0.80Ga0.20N while layer (b) is comprised of GaN.  By incorporating a periodic epi-structure (140) between the nucleation layer (120) and GaN layer (150), materials properties of the resulting semi-polar Group III-nitride are improved with ¶[0023] and ¶[0044] specifically teaching that there is a reduced defect density and the terminal layer surface roughness is reduced by 75% or more.  Thus, a person of ordinary skill in the art would look to the teachings of Soukhoveev and would be motivated to perform a nitridation step under an ammonia ambient on the cleaned m-plane sapphire substrate of Zhao prior to deposition of a nucleation layer and would be further motivated to include a periodic epi-structure (140) comprised of a plurality of alternating aluminum nitride- and gallium nitride-containing layers between the nucleation layer and the GaN layer in order to further reduce the defect density and surface roughness of the terminal GaN layer.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Zhao does not teach that said insertion of said plurality of aluminum nitride and gallium nitride multi-layers are disposed between said nucleation layer and said undoped gallium nitride layer.  However, as noted supra with respect to the rejection of claim 1, in Fig. 2, ¶¶[0031]-[0033], and ¶[0037] Soukhoveev specifically teaches that the periodic epi-structure (140) is incorporated between the nucleation layer (120) and the GaN layer (150)).  
Regarding claim 4, Zhao teaches that said film stack is grown at a temperature of about 1050°C (see, e.g., the Methods section on p. 9 which teach that the high temperature AlN buffer layer was grown at a temperature of 1,300 °C while the GaN layer was deposited at 1,050 °C; see also ¶[0026] of Soukhoveev which teaches that Group III-nitride compositions may be grown at temperatures ranging from 400 to 1,300 °C; accordingly, it would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to determine the optimal growth temperature, including the claimed temperature of 1,050 °C, which produces a periodic epi-structure (140) which yields the highest quality GaN layer (150) thereupon).  
Regarding claim 5, Zhao teaches that said gallium nitride is grown on said super lattice layer at a temperature of about 1050°C (see, e.g., the Methods section on p. 9 which teach that the GaN layer is grown at a temperature of 1,050 °C).
Regarding claim 6, Zhano does not teach that said layer of undoped gallium nitride is having a thickness of about 4.5 mm.  However, in ¶[0035] Soukhoveev specifically teaches that the thickness of the top layer may range from 1 nm up to 50 mm with the latter being utilized to produce bulk nitride materials for use as free-standing substrates.  Thus, a person of ordinary skill in the art would be motivated to grow the GaN layer in the method of Zhano to a thickness of 4.5 mm in order to produce free-standing GaN substrates.  
Regarding claim 7, Zhao teaches that said nucleation layer has a thickness of about 80 nm to about 100 nm (see, e.g., the Methods section on p. 9 which teaches that the AlN buffer layer has a total thickness of 80 nm from the combination of a 20 nm thick low temperature AlN buffer and 60 nm thick high temperature AlN buffer; see also ¶[0027] of Soukhoveev which teaches that the nucleation layer (120) may have a thickness from 0.1 nm to 1,000 m).  
Regarding claim 8, Zhao does not explicitly teach that said film stack is formed from said plurality of aluminum nitride and gallium nitride layers having minimum 20 pairs and maximum of 60 pairs of said aluminum nitride and said gallium nitride.  However, in ¶[0032] Soukhoveev specifically teaches that the periodic epi-structure (140) may be comprised of from two to 200 pairs.  
Regarding claim 9, Zhao does not explicitly teach that said film stack is having a thickness in a ratio of about 5 nm of aluminum nitride to about 10-20 nm of gallium nitride.  However, in ¶[0033] Soukhoveev teaches that the Al0.80Ga0.20N layer may have a thickness of 5 nm while the GaN layer has a thickness of 20 nm.  
Regarding claim 10, Zhao teaches that said nucleation layer deposited is comprised of an aluminum nitride nucleation layer (see, e.g., the Methods section on p. 9 which teaches that the buffer layer is comprised of AlN; see also ¶[0027] of Soukhoveev which teaches the use of AlN as a nucleation layer).  
Regarding claim 11, Zhao teaches that said carrier gas is comprised of a hydrogen gas, and wherein said hydrogen gas cleans the said m-sapphire substrate at a relatively high temperature of about 1125°C to remove contamination (see, e.g., the Methods section on p. 9 which teaches that the substrate surface was treated in a hydrogen atmosphere at a temperature of approximately 1,100 °C in order to remove surface contaminants; it is noted that although 1,100 °C is slightly below the claimed temperature of 1,125 °C, it is sufficiently close that it would be reasonably expected to yield the same results).
Regarding claim 12, Zhao teaches that said plurality of precursors is comprised of one of a group consisting trimethyl-gallium (TMGa), trimethyl-aluminium (TMAI) and ammonia (NH3) (see, e.g., the Methods section on p. 9 which teaches the use of TMGa, TMAl, and NH3 as precursors for the growth of AlN and GaN).  
Regarding claim 15, Zhao teaches that the step is performed on a portion of said plurality of m- sapphire substrates having a plane orientation of m-plane [10-10] and said semi- polar gallium nitride epitaxial layer is having plane orientation of [11-22] (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach that a plurality of semi-polar (11-22) GaN epilayers were grown on m-plane sapphire substrates), but does not explicitly teach that the step of nitridation is performed.  However, as noted supra with respect to the rejection of claim 1, in ¶[0027] Soukhoveev specifically teaches that the nucleation layer may include a modification of the substrate top surface achieved by nitridizing under flowing ammonia gas.  Thus, a person of ordinary skill in the art would be motivated to perform the nitridation step of Soukhoveev on the m-plane [10-10] sapphire substrate in the method of Zhao in order to minimize the number of interfacial defects during Group III-nitride growth thereupon.  
Regarding claim 16, Zhao and Soukhoveev do not explicitly teach that the basal stacking faults propagates from an interface of said gallium nitride and said plurality of m-sapphire substrates propagates along on-axis semipolar [11-22] gallium nitride.  However, since the combination of Zhao and Soukhoveev teach each and every step of the claimed process it must necessarily produce the same results, namely that basal stacking faults propagate from an interface of said GaN and said plurality of m-sapphire substrates propagates along on-axis semipolar [11-22] gallium nitride.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the propagation of basal stacking faults from an interface of said GaN and said plurality of m-sapphire substrates along on-axis semipolar [11-22] gallium nitride, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 17, Zhao and Soukhoveev do not explicitly teach that propagation of said basal stacking faults are blocked at the interface of said aluminum nitride and said gallium nitride due to lattice constant difference.  However, since the combination of Zhao and Soukhoveev teach each and every step of the claimed process it must necessarily produce the same results, namely that the propagation of basal stacking faults is blocked at the interface between said AlN and GaN due to a lattice constant difference.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, blocking the propagation of basal stacking faults at the interface between said AlN and GaN due to a lattice constant difference, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 18, Zhao teaches that said semi polar gallium nitride layer grows on a two-dimensional plane (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach that a plurality of semi-polar (11-22) GaN epilayers were grown on m-plane sapphire substrates; moreover, since the substrates are comprised of planar interfaces, growth of the semi-polar GaN necessarily occurs on a 2D plane; alternatively, see ¶[0023] and ¶[0044]  of Soukhoveev which teach that the growth method produces a reduced defect density and a reduction in the terminal layer surface roughness by 75% or more which therefore means that growth of the semi-polar GaN layers occurs on a 2D plane; still alternatively, since Zhao and Soukhoveev teach each and every step of the claimed process it must necessarily produce the same results, namely that of 2D growth of the semi-polar GaN layer).  
Regarding claim 19, Zhao and Soukhoveev teach that said at least one parameter is selected from a group consisting of: a surface morphology parameter and a crystal quality parameter (see, e.g., Figs. 1-2, the Results and Discussion section on pp. 2-3, and the Methods section on p. 9 which teach that a higher quality crystal is produced as a result of the growth method; see also ¶[0023] and ¶[0044]  of Soukhoveev which teach that the growth method produces a reduced defect density and a reduction in the terminal layer surface roughness by 75% or more).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Soukhoveev and further in view of U.S. Patent Appl. Publ. No. 2012/0291698 to Melnik, et al. (“Melnik”). 
Regarding claim 3, Zhao and Soukhoveev do not explicitly teach that said nitridation step is carried out at a temperature of about 1050°C for about 30 minutes configured to initiate growth sequence.  However, in Fig. 1 and ¶¶[0037]-[0041] as well as elsewhere throughout the entire reference Melnik teaches an analogous method of growing Group III-nitride semiconductors on sapphire substrates by initially nitriding the substrate in step (108) and then depositing an AlN buffer layer in step (114).  In ¶[0038] Melnik specifically teaches that nitridation under ammonia is typically performed at a substrate temperature of up to 1,050 °C for a duration of up to 15 min.  Thus, a person of ordinary skill in the art would be motivated to perform the nitridation process of Soukhoveev at a temperature of 1,050 °C in order to achieve a degree of nitridation necessary to support the growth of high quality Group III-nitride layers.  Although the disclosed duration is less than the 30 min nitridation duration as claimed, since the nitridation time determines the thickness and quality of the resulting nitrided surface, it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal nitridation time, including within the claimed duration of 30 min, necessary to produce a surface nitride having the desired qualities for the growth of high quality Group III nitride layers thereupon.  

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Soukhoveev and further in view of a publication to H. Tokunaga, et al. entitled "Growth condition dependence of Mg-doped GaN film grown by horizontal atmospheric MOCVD system with three layered laminar flow gas injection," Journal of Crystal Growth, Vol. 189/190, pp. 519-22 (1998) (“Tokunaga”). 
Regarding claim 13, Zhao teaches that said method performs said insertion of said aluminum nitride and gallium nitride multi-layers is through metal-organic chemical vapour deposition (MOCVD) (see, e.g., he Methods section on p. 9 which teach that film growth is performed using a MOCVD system), but does not explicitly teach that said metal-organic chemical vapour deposition (MOCVD) is a horizontal reactor.  However, in the Abstract, Fig. 1, and Sections 2-3 on p. 519-20 Tokunaga teaches an analogous system and method for the growth of Group III-nitride semiconductors by MOCVD using a Nippon Sanso SR2000 horizontal flow reactor.  As detailed in Section 2, the shape of the reactor was carefully designed to suppress undesirable reactant gas reactions and to achieve high-velocity gas flow.  Thus, a person of ordinary skill in the art would be motivated to utilize a horizontal flow MOCVD reactor as taught by Tokunaga for these reasons.  
Regarding claim 14, Zhao does not explicitly teach that said metal-chemical vapour deposition (MOCVD) is a Taiyo Nippon Sanso SR2000 series horizontal metal-organic chemical vapour deposition (MOCVD) system.  However, as noted supra with respect to the rejection of claim 13, in the Abstract, Fig. 1, and Sections 2-3 on p. 519-20 Tokunaga teaches an analogous system and method for the growth of Group III-nitride semiconductors by MOCVD using a Nippon Sanso SR2000 horizontal flow reactor.  As detailed in Section 2, the shape of the reactor was carefully designed to suppress undesirable reactant gas reactions and to achieve high-velocity gas flow.  Thus, a person of ordinary skill in the art would be motivated to utilize a Taiyo Nippon Sanso SR200 horizontal flow MOCVD reactor as taught by Tokunaga in order to suppress undesirable reactant gas reactions and to achieve high-velocity gas flow during Group III-nitride growth in the method of Zhao and Soukhoveev.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714